Case 1:19-cv-02645-AJN-KHP Document 296-3 Filed 05/24/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CITY OF ALMATY, KAZAKHSTAN and
BTA BANK, JSC,
19 Civ. 2645 (AJN) (KHP)

Plaintiffs,
-against- | USDC SDNY
| DOCUMENT
FELIX SATER, DANIEL RIDLOFF, BAYROCK ELECTRONIC
GROUP INC., GLOBAL HABITAT SOLUTIONS, DOC #: ALLY FILED
INC., RRMI-DR LLC, FERRARI HOLDINGS ——————__—_—___
LLC, and MEM ENERGY PARTNERS LLC, DATE FILED: 5/25/2021

 

Defendants.

ORDER
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

UPON CONSIDERATION of the Letter Application of Todd & Levi, LLP (“T&L”)
dated May 21, 2021, and the consent of Defendants Felix Sater, Daniel Ridloff, Bayrock Group
Inc., Global Habitat Solutions, Inc. and RRMI-DR LLC, as evidenced by the letters of such
parties attached to the T&L Letter, and pursuant to Local Civil Rule 1.4 of the Rules of the
United States District Courts for the Southern and Eastern Districts of New York, it is hereby

ORDERED that the application of Todd & Levi, LLP to withdraw ac counsel to the

Defendants is GRANTED.

SO ORDERED this 25th day of May , 2021

Katha H fA. Cer

KATHARINE H. PARKER
United State Magistrate Judge

 
